Baldwin, J. delivered the opinion of the Court
Cope, J. concurring.
The orders in this case were irregular. The Court had no power to make an ex parte order for the restitution of the possession or the induction of the defendants into the possession of the premises in question. This was, in effect, both to decide the whole controversy in limine, and to execute the judgment by the compendious process of an ex parte order. The Judge in chambers could not *377in this way act upon the matter in controversy; for a possession of the subject of controversy is property, and cannot be disposed of except in due course of law; but there is no statute or rule of law of which we are aware which authorizes this act. The subsequent orders dependent upon this partake of its invalidity.
Orders appealed from reversed.